Gilfillan, C. J., and Dickinson, J.,
(dissenting.) We dissent. When the payee or indorsee of a promissory note merely writes his name on the back of it, the presumption is that he does it for the *510purpose of a double contract, — a contract of transfer and á contract of conditional liability. In such case the- law implies the two con* tracts, because, that being the form in which, by the law-merchant, the two contracts are entered into, it presumes the parties intended both. The implication is not made contrary to their manifest intention. All the authorities agree that by writing over the signature they may exclude any implication. The only difference in the cases is as to what will have that effect. In our opinion, when the writing expresses, no.matter in what form, the purpose with which the name is indorsed, it excludes the implication of any other purpose.' When the writing expresses one contract, the parties will be presumed to have expressed .all they,intended; the written will be presumed to be the entire contract. It shows that the parties were'not content with the implication of intention which the law-’raises upon the bare signature on the. back of the note; for why should they take pains to express in writing one of the contracts which would be implied from the bare signature, if they intended not only that contract but the other also ?